PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,501,336
Issue Date: December 10, 2019
Application No. 15/723,146
Filed: October 2, 2017
Attorney Docket No. 4010-1001.US.02
For: Tannery Process With Effluent Recycling
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request filed September 2, 2021, seeking a withdrawal of the petition for duplicate Letters Patent previously filed on August 30, 2021, under the provisions of 37 CFR § 1.182. 

The request is GRANTED.

Office records indicate that a petition was filed on August 30, 2021 under the provisions of 37 CFR 1.182 “requesting a duplicate Letter Patent because the undersigned attorney has no record of hacing received the original embossed copy of the patent and, after diligent inquiry, has concluded that the original embossed patent has been lost.” Petitioner seeks to withdraw the petition under 37 CFR 1.182 as “[a]pplicants have since been successful locating the missing original Letters Patent.” 

As the petition filed under 37 CFR 1.182 was not acted upon prior to a consideration of the instant request for its withdrawal, the instant request is granted. As no fees for the petition for duplicate Letters Patent were previously processed, the request for refund of petition fee is hereby dismissed as moot.

Telephone inquiries related to this decision should be addressed to the undersigned at (571) 272-1642.

The petition decision is being forwarded to Office of Data Management.


/April M Wise/
Paralegal Specialist, Office of Petitions